

116 HRES 457 IH: Expressing support for the designation of June as Portuguese National Heritage Month.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 457IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Cox of California (for himself, Mr. Costa, Mr. Khanna, Mrs. Trahan, Mr. Sean Patrick Maloney of New York, Mr. Pallone, Mr. Garamendi, Mr. Lowenthal, and Mr. Larson of Connecticut) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of June as Portuguese National Heritage Month.
	
 Whereas Portugal was the first neutral nation to establish diplomatic ties with the United States; Whereas Portuguese Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society;
 Whereas Portuguese Americans have contributed to the advancement of early American society from manning whaling ships in New England to the introduction of grape cultivation in Georgia;
 Whereas Portuguese Americans have been leaders in elected governmental positions; Whereas Portuguese-American political influence began early in Hawaii, and in 1894, three of the 18 elected delegates to the Constitutional Convention were Portuguese;
 Whereas, in 1979, Peter Tony Coelho of California was elected to the House of Representatives, becoming the first Portuguese American to serve in Congress;
 Whereas Portuguese Americans have served in the highest positions of the national Government, the most notable of whom is nuclear physicist and former Secretary of Energy, Ernest Moniz;
 Whereas Portuguese Americans are leaders in the agricultural industry in California and throughout the Nation, most notably in the dairy industry;
 Whereas Portuguese Americans have served in the highest levels of the educational community, the most notable being Francis Mile Rogers, who was a professor of Portuguese at Harvard University, where he chaired the Department of Romance Languages and Literatures and served as the Dean of the School of Arts and Sciences;
 Whereas Portuguese Americans have served with distinction and proudly in the United States military;
 Whereas Portuguese Americans have made lasting contributions to American culture in various ways, such as introducing the ukulele to American music and John Philip Sousa, the March King, composing the Stars and Stripes Forever march for the United States Navy; and
 Whereas Portuguese Americans, and particularly emigrants from the Azores Archipelago, have built bridges of cooperation and innovation that have strengthened transatlantic relations through local and international Portuguese-American associations such as the Luso-American Development Foundation: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Portuguese National Heritage Month;
 (2)esteems the integral role of the Portuguese-American community and the manifold heritage of Portugal in the economy, culture, and identity of the United States; and
 (3)urges the people of the United States to observe a Portuguese National Heritage Month with appropriate programs and activities that celebrate the contributions of the Portuguese community to the United States.
			